DAUKSCH, Judge.
This is an appeal from a judgment in a suit to foreclose a mechanic’s lien and a judgment denying counterclaim in that suit.
The sole simple issue for us to decide is whether the appellant is entitled to an attorney’s fee for defending the counterclaim it won. The answer is no because the counterclaim was for damages, not a mechanic’s lien. Just because the main action was for foreclosure of a mechanic’s lien (which appellant lost) does not mean appellant is entitled to a fee under Section 713.-29. It is only the victor in the lien action who is entitled to a fee. Appellant was not the victor.
Affirmed.
FRANK D. UPCHURCH, Jr. and'CO-WART, JJ., concur.